Citation Nr: 0030318	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chronic brain 
syndrome with dementia, status post viral encephalitis, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claims of 
entitlement to an increased rating for his service-connected 
chronic brain syndrome with dementia, status post viral 
encephalitis (chronic brain syndrome), and to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 based 
on VA hospitalization from January 2 to November 14, 1991.  
The veteran perfected a timely appeal of these determinations 
to the Board.

When this matter was previously before the Board in April 
1997, the veteran's claim for an increased rating for his 
service-connected chronic brain syndrome was remanded for 
further development and adjudication.  In that same decision, 
the Board denied the veteran's claim of entitlement to a 
temporary total rating based on VA hospitalization from 
January 2 to November 14, 1991, and thus that claim is not 
before the Board.  

As a final preliminary matter, as noted in the introduction 
to the April 1997 decision, the Board observes that in an 
October 1994 rating decision, the RO denied service 
connection for bipolar disorder and the veteran has not 
appealed that determination.  In addition, in that decision, 
the Board also noted that, in written argument dated in 
February 1997, the veteran's representative had asserted 
claims of entitlement to service connection for polysubstance 
abuse as secondary to the veteran's service-connected chronic 
brain syndrome and to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  With respect to the former claim, the 
Board observes that, in June 2000 rating decision, the RO 
denied service connection for alcoholism as secondary to the 
veteran's service-connected chronic brain syndrome.  In 
addition, to date, the veteran has apparently not appealed 
that determination.  With respect to the latter claim, 
however, it does not appear that the RO has taken any action, 
and it is again referred to the RO for appropriate 
consideration.  In taking this action, the Board points out 
that the veteran's claim for an increased rating for his 
chronic brain syndrome, including on an extraschedular basis, 
is separate and distinct from a total rating claim.  See 
Colayang v. West, 12 Vet. App. 524, 537 (1999).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  During pendency of the claim, the veteran's chronic brain 
syndrome has not been productive of more than considerable 
social and industrial impairment; nor has this disability 
produced occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
chronic brain syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.130, 4.132, Diagnostic Codes 9302 (1996), 9301 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in May 1966, the RO established 
service connection for chronic brain syndrome as secondary to 
meningeal encephalitis and assigned 100 percent evaluation, 
pursuant to Diagnostic Code 9302, effective April 1, 1966.  
In February 1967, the RO reduced the evaluation of the 
veteran's chronic brain syndrome to 30 percent under 
Diagnostic Code 9302, effective October 1, 1966.  Thereafter, 
in a March 1986 rating action, the RO increased the 
evaluation of the veteran's "chronic brain syndrome and 
dementia, status post viral encephalitis" to the current 50 
percent level, effective January 6, 1986; in taking this 
action, the RO apparently inadvertently changed the 
diagnostic code under which the disability was evaluated from 
9302 to 9203.  

The veteran filed the instant claim for an increased rating 
in January 1991.  As noted in the introduction, in an August 
1992 rating action, the RO denied this claim; however, in 
doing so, the RO did not refer to a specific diagnostic code, 
and in the September 1992 Statement of the Case (SOC), cited 
38 C.F.R. § 4.132, Diagnostic Code 9200 through 9210 and 
provided the veteran with the criteria under which psychotic 
disorders were evaluated.  In the April 1997 remand, the 
Board pointed out the apparent discrepancy, stating that the 
veteran's chronic brain syndrome was currently evaluated 
"under the provisions of Diagnostic Code '9203' (9302?) of 
VA's Schedule for Rating Disabilities."  Thereafter, in 
February 1999 and May 2000 rating actions, the RO confirmed 
and continued the denial of the veteran's claim for an 
increased rating and indicated that the disability was being 
evaluated under Diagnostic Code 9302.

During the course of this appeal, the veteran has been 
treated by VA on both an outpatient and inpatient basis for 
various complaints, and pertinent VA medical records, dated 
from April 1989 to August 1999, have been associated with the 
claims folder; records dated prior to April 1989 were 
considered by the RO in a May 1989 determination, from which 
the veteran did not appeal, and thus cannot provide a factual 
basis upon which to base a higher rating.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).  In 
addition, the veteran was afforded a formal VA psychiatric 
examination in December 1998.  Further, in October 1993, the 
veteran offered testimony in support of this claim at a 
hearing held before a hearing officer at the RO.  Finally, 
the veteran and his representative have submitted statements 
and written argument in support of this claim.

As a preliminary matter, the Board notes that it has reviewed 
the voluminous medical evidence referred to above.  Because 
most of these records reflect complaints and treatment for 
various nonservice-connected disabilities, i.e., orthopedic, 
gastrointestinal, cardiovascular and hearing disorders, as 
well as for bipolar disorder and alcohol and substance abuse, 
the Board will discuss only those records that relate to the 
veteran's service-connected chronic brain syndrome.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

A review of the VA medical records, dated from May 1989 to 
January 1990, reveals that the veteran received inpatient and 
outpatient care for numerous problems, including for non-
psychiatric conditions, and that he was diagnosed as having 
alcohol abuse and bipolar disorder; no entries reflect any 
complaints, treatment or diagnosis of chronic brain syndrome.  
In addition, the records show that he was hospitalized from 
March to October 1990 for treatment of various nonservice-
connected physical and psychiatric disabilities; with respect 
to the latter group, the records indicated that he was 
diagnosed as having mixed substance abuse, antisocial 
personality disorder, as well as possible bipolar disorder 
and factitious disorder.  Further, the hospitalization 
records are negative of any indication that the veteran was 
seen for any complaints related to his service-connected 
chronic brain syndrome.

In filing this claim for an increased rating in January 1991, 
however, the veteran cited his then current hospitalization 
at the Bedford, Massachusetts, VA Medical Center, as 
establishing entitlement to a higher evaluation.  Indeed, as 
noted in the introduction, he also asserted a claim of 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, which the Board denied on the ground 
that the inpatient treatment provided at that facility from 
January 2 to November 14, 1991, was for nonservice-connected 
disabilities.  In doing so, the Board specifically concluded 
that he received no care for his service-connected chronic 
brain syndrome; rather, the Board determined that the veteran 
was primarily evaluated and treated for respiratory problems 
and for nonservice-connected psychiatric disabilities, such 
as mixed substance abuse; antisocial personality disorder; 
and possible bipolar disorder and factitious disorder.  

The veteran was subsequently hospitalized at that same VA 
medical facility from February to September 1992.  The 
discharge summary reflects that he was diagnosed as having 
bipolar disorder; schizoaffective disorder; "substance abuse 
history;" and several physical disabilities.  In addition, 
the report reflects that the physician estimated the 
veteran's Global Assessment of Functioning (GAF) score to be 
64.  

Thereafter, during his October 1993 hearing, the veteran 
testified that his chronic brain syndrome warranted an 
increased evaluation because it was manifested by memory loss 
as well as "some" suicidal ideation; he also reported to 
once having attempted to commit suicide.  The veteran 
maintained that, due to his service-connected psychiatric 
disability, he was unemployable, and indicated that he was 
currently working in a sheltered workshop.  In addition, the 
veteran claimed that he suffered from a psychotic disorder 
and that that disability was part of his service-connected 
chronic brain syndrome.  

In light of the veteran's contention, in an October 1994 
rating action, the RO formally denied service connection for 
bipolar disorder.  The record shows that the RO notified him 
of this determination later that same month and that he has 
not filed an appeal.

In addition, significant VA inpatient and outpatient 
treatment records, dated from September 1992 to January 1996, 
show that the veteran received further treatment for several 
nonservice-connected physical and psychiatric disabilities; 
the veteran was diagnosed as suffering from bipolar disorder 
and alcohol dependence on numerous occasions.  Further, June 
and July 1993 VA hospital summaries indicate that his GAF 
score was estimated to be 40 and 45, respectively.  The June 
1993 report reflects Axis I diagnoses of delirium, bipolar 
disorder, and alcohol dependence; dementia was to be ruled 
out.  The latter hospitalization summary indicates that the 
Axis I diagnoses were delirium "post operatory," bipolar 
disorder, and alcohol and drug dependence in remission.  In 
addition, VA hospitalization records dated from November 1995 
to January 1996 reflect that physicians estimated his GAF 
score to be between 50 and 65.  In addition, only the 
December 1995 hospitalization summary includes a diagnosis of 
organic personality disorder, which was attributed to 
meningoencephalitis in 1965; however, polysubstance abuse and 
bipolar disorder were also diagnosed, and the veteran's GAF 
score was estimated to be between 50 and 60.  Moreover, the 
January 1996 report states that the veteran's highest GAF 
score within the previous year was estimated to be 85.  A 
review of these summaries also indicates that the veteran was 
not diagnosed as having chronic brain syndrome; rather, the 
primary psychiatric diagnoses were bipolar disorder; alcohol 
and drug abuse; and depression secondary to the alcohol and 
drug abuse.

When this matter was previously before the Board in April 
1997, it was remanded for further development and 
adjudication.  In doing so, the Board observed that VA had 
revised the criteria for evaluating psychiatric disabilities 
effective November 7, 1996.  The Board also explained that 
this action was necessary because the numerous 
hospitalization reports did not contain adequate information 
with which to evaluate the veteran's chronic brain syndrome; 
he had not been afforded a formal VA psychiatric examination 
during the course of this appeal.  In addition, the Board 
directed to the to associate pertinent VA medical records, 
dated since February 1996, with the claims folder.

In compliance with the Board's instructions, VA medical 
records, reflecting the veteran's outpatient and inpatient 
care, dated from February 1996 to August 1999, were obtained 
and considered by the RO.  These records show that the 
veteran was hospitalized on multiple additional occasions to 
treat various nonservice-connected physical and psychiatric 
disabilities.  A review of the discharge summaries discloses 
that, with the exception of a July 1997 report, the veteran 
was not treated for his service-connected chronic brain 
syndrome; that report also shows that he was diagnosed as 
suffering from mild alcohol intoxication; alcohol dependence; 
bipolar disorder, in remission; and organic personality 
change secondary to meningeal encephalitis at age 20.  The 
veteran's GAF score at discharge was estimated to be 55.  In 
addition, other hospitalization summaries, dated prior to 
August 1999 report, reflect that the examiners estimated the 
veteran's GAF score to be between 40 and 70, with GAF scores 
of 50 and 55 being the ones most frequently assigned.  The 
August 1999 hospitalization summary reflects Axis I diagnoses 
of opioid abuse; alcohol dependence with status post alcohol 
intoxication; cocaine abuse; and history of bipolar disorder, 
not otherwise specified.  At admission, his GAF score was 
estimated as 25, and at discharge, an examiner indicated that 
it was 45.

In further compliance with the Board's remand instructions, 
in December 1998, the veteran was afforded a VA psychiatric 
examination.  The veteran provided a history of alcohol abuse 
that predated his period of military service and continued 
following his discharge.  In addition, he reported that, due 
to his service-connected chronic brain syndrome, he was not 
able to work on a full-time basis.  The examiner described 
the veteran as "disheveled" and indicated that his judgment 
and insight were poor.  He also stated that the veteran 
indicated that his memory was improving.  The evaluation 
revealed that the veteran exhibited no signs of depression or 
anxiety and that he was able to recite the previous four 
presidents and remember two out of three objects.

Prior to offering his assessment, the physician indicated 
that he reviewed the veteran's medical records.  He stated 
that the veteran had problems with alcohol dependence that 
started when he was eleven, led to difficulties when he was 
fifteen years old, and thereafter to his arrest when he was 
eighteen years old.  The examiner added that the veteran's 
use of alcohol continued during his period of military 
service and subsequently became "much worse."  The 
physician further reported that the veteran's use of illegal 
drugs, especially heroin, began when he was twenty-two years 
old and became progressively more severe, leading to "a 
major disability."  In this regard, he opined that this 
included "[h]is major inability to work, have an social 
life, pleasure, time and so on and so forth."  In addition, 
the physician observed that the veteran was receiving 
treatment for bipolar disorder, and that bipolar disorder and 
polysubstance abuse were more likely than not independent 
from his "viral hepatitis," i.e., the veteran's bipolar 
disorder and polysubstance abuse were not related to his 
service-connected chronic brain syndrome.  Moreover, the 
examiner reported that the veteran's "major" problem "and 
the cause for most of his difficulty is most likely the 
polysubstance abuse."  The examiner did not offer a GAF 
score.

In a May 2000 rating action, the RO denied service connection 
for alcoholism, which it noted, had been asserted as 
secondary to his chronic brain syndrome.  The record shows 
that he RO notified him of this determination the following 
month, and the file does not reflect that the veteran filed 
an appeal.

Finally, in numerous statements the veteran asserts that his 
disability warrants at least a 70 percent evaluation.  In 
support, he referenced the August 1999 VA hospitalization 
report that includes the GAF score of 45, which the veteran 
argues shows that a total schedular evaluation is warranted.

Analysis

The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
H.R. 4864, the Veterans Claims Assistance Act of 2000, § 3 
(November 9, 2000).  The Board will therefore proceed with 
the consideration of his case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, during the course of this appeal, service 
connection was denied for bipolar disorder and alcoholism.  
As such, symptoms attributable to these disabilities will not 
be considered in connection with the Board's adjudication of 
the veteran's claim for an increased rating for his service-
connected chronic brain syndrome.  In this regard, the Board 
acknowledges that there was some apparent confusion when the 
RO assigned diagnostic code 9203, which in both the former 
and the revised versions set forth criteria with which to 
rate paranoid type schizophrenia, as the diagnostic code 
under which to rate this disability, rather than diagnostic 
code 9302; under the former version, the diagnostic code set 
forth the criteria governing the evaluation of dementia.  
Pursuant to the revised version, however, Diagnostic Code 
9301 governs the evaluation of dementia due to infection and 
is the most appropriate code under which to evaluate the 
veteran's chronic brain syndrome.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Here the change was clearly due 
to an inadvertent error that has since been remedied through 
an administrative correction and is thus without consequence.  
See Gifford v. Brown, 6 Vet. App. 269 (1994); cf. Sanders v. 
West, 13 Vet. App. 491, 493-94 (2000).  Indeed, the 
characterization of the disability remained constant, i.e., 
chronic brain syndrome, and at no time did the disability 
include schizophrenia or any other psychotic disorder.  Cf. 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

As noted above, the veteran's service-connected chronic brain 
syndrome is rated as 50 percent disabling under Diagnostic 
Code 9302 of the Rating Schedule.  The Board observes that, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to both versions during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Further, as the RO has considered the claim 
pursuant to both the former and revised criteria in the 
February 1999 and May 2000 rating actions, copies of which 
were issued as part of the Supplemental Statements of the 
Case (SSOCs), dated in February 1999 and June 2000, 
respectively, there is no prejudice to the veteran in the 
Board doing likewise.

Pursuant to the former criteria, a 50 percent evaluation 
under Diagnostic Code 9302 was assigned for dementia where 
the disability was productive of considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
required that the disability result in severe impairment of 
social and industrial adaptability.  To warrant a 100 percent 
evaluation, the disability had to be manifested by the 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial impairment.  

In addition, 38 C.F.R. § 4.16(c) (West 1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's only compensable service-connected disability was a 
mental disorder that was assigned a 70 percent evaluation, 
and that mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Pursuant to the revised criteria, dementia due to infection 
is evaluated under Diagnostic Code 9301; code 9302 has been 
omitted from the revised regulation.  Under this code, a 50 
percent evaluation is warranted for chronic brain syndrome 
when the disorder causes occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation is warranted when a veteran's chronic brain 
syndrome is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires that the disability be productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 50 percent for the veteran's 
service-connected chronic brain syndrome under either the 
former or the revised schedular criteria.  In reaching this 
determination, the Board notes that although the medical 
evidence shows that the veteran has received significant 
inpatient and outpatient VA medical care during the 
prosecution of this appeal, the treatment has been almost 
exclusively for nonservice-connected physical and psychiatric 
problems.  

In this regard, the medical evidence discloses that, although 
the veteran has been hospitalized on numerous occasions since 
the late 1980s, with the exception of the December 1995 and 
July 1997 discharge summaries, the remaining hospitalization 
reports do not even include diagnoses relevant to the 
veteran's service-connected chronic brain syndrome.  Indeed, 
the voluminous inpatient and outpatient medical records are 
conspicuously negative for any complaints or symptoms 
pertinent to the disability and instead reflect that he was 
repeatedly seen for bipolar disorder and alcohol and 
polysubstance abuse.  Moreover, as discussed above, service 
connection has specifically been denied for both bipolar 
disorder and alcoholism.  In addition, the December 1998 VA 
physician, who reviewed his medical records and interviewed 
the veteran, specifically indicated that the veteran's major 
impairment was attributable to his nonservice-connected 
polysubstance abuse, rather than his service-connected 
chronic brain syndrome.  As such, even though he has been 
assigned GAF scores as low as 40, which according to the 
Third Edition, Revised, (DSM-III-R) as well as the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., avoids 
friends, neglects family, and is unable to work), this 
assessment is specifically predicated on symptomatology 
attributed to nonservice-connected disabilities.  Thus, 
because the examiners have distinguished the effects of 
service-connected chronic brain syndrome from his nonservice-
connected psychiatric conditions, i.e., bipolar disorder, 
alcohol dependence, and polysubstance abuse, these "global" 
GAF scores do not bear on the severity of the veteran's 
service-connected chronic brain syndrome.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Moreover, although the December 1995 and July 1997 
hospitalization reports show that the veteran was diagnosed 
as having organic personality disorder due to his in-service 
meningoencephalitis, these reports also reflect that he was 
diagnosed and treated for polysubstance abuse and alcohol 
dependence.  In any event, the December 1995 report indicates 
that his GAF score was between 50 and 60; a score of 60 is 
consistent with moderate symptoms, and a score of 50 reflects 
serious symptoms.  Further, the July 1997 reports shows that, 
in addition to be diagnosed as having organic personality 
change due to his in-service meningeal encephalitis, he was 
shown to be suffering from alcohol intoxication, alcohol 
dependence, and bipolar disorder.  Moreover, the GAF score 
was estimated as 55, which again reflects that his overall 
psychiatric impairment was productive of serious symptoms.

In addition, in assessing the overall severity of the 
veteran's chronic brain syndrome as well as the comparison 
between the severity of that condition and his overall 
psychiatric impairment, the Board finds the opinion offered 
by the December 1998 VA physician to be both probative and 
persuasive.  In this regard, the Board notes, initially, that 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has offered guidance on the assessment of the probative value 
of medical opinion evidence.  The Court has instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Here, the December 1998 physician offered his 
impressions and diagnoses subsequent to his interview of the 
veteran and review of his medical records.  In doing so, he 
specifically noted that the veteran's problems with alcohol 
dependence began well prior to his period of military 
service, i.e., he was eleven years old, that they 
subsequently led to difficulties when he was fifteen years 
old, and that they continued during his period of active duty 
and thereafter became "much worse."  Further, the physician 
explained that the veteran's use of illegal drugs, especially 
heroin, began when he was twenty-two years old and became 
progressively more severe, leading to "a major disability."  
In this regard, he opined that this included "[h]is major 
inability to work, have an social life, pleasure, time and so 
on and so forth."  The physician further observed that the 
veteran was receiving treatment for bipolar disorder and 
polysubstance abuse, and that these disabilities were more 
likely than not independent from his service-connected 
chronic brain syndrome.  Moreover, as noted above, the 
examiner reported that the veteran's "major" problem "and 
the cause for most of his difficulty is most likely the 
polysubstance abuse."

In this regard, the Board notes that in the April 1997 
remand, the Board indicated that 38 U.S.C.A. § 1110 precluded 
VA compensation for disability due to abuse of alcohol or 
drugs.  The Board acknowledges that, since that time, there 
has been an intervening change in the interpretation of that 
statute insofar as it now held that 38 U.S.C.A. § 1110 does 
not bar service connection; rather, it "prohibits only the 
payment of 'compensation' for disability due to alcohol and 
drug abuse.  See Barela v. West, 11 Vet. App. 280 (1998); 
VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).  The Board 
observes, however, that this change is without consequence 
because service connection for alcoholism has specifically 
been denied, and neither that issue, nor service connection 
for substance abuse, is now before the Board.

In light of the foregoing, and especially because the veteran 
has received only infrequent treatment for his service-
connected chronic brain syndrome during the course of this 
appeal, a period in excess of ten years, the Board concludes 
that, under the former criteria, the symptomatology 
attributable to the veteran's service-connected disability is 
not productive of more than considerable impairment of social 
and industrial adaptability.  Indeed, as discussed above, the 
December 1998 examiner specifically indicated that the 
veteran's major impairment was related to his nonservice-
connected polysubstance abuse, rather to his chronic brain 
syndrome.  Likewise, pursuant to the revised schedular 
criteria, the veteran's chronic brain syndrome is not 
manifested by occupational and social impairment, with 
reduced reliability and productivity and deficiencies in most 
areas due to the symptoms previously enumerated.  As such, 
entitlement to an increased schedular rating, under either 
the former or the revised criteria, is not warranted.

Further, the Board acknowledges the veteran's contention that 
the GAF score assigned during his most recent 
hospitalization, in August 1999, warrants a higher schedular 
rating; however, the Board disagrees.  A review of that 
report shows that the veteran was hospitalized for two days 
for and that he was diagnosed as suffering from opioid abuse; 
alcohol dependence with status post alcohol intoxication; 
cocaine abuse; and history of bipolar disorder, not otherwise 
specified.  Significantly, the report is completely silent 
for any complaints, treatment or diagnosis of chronic brain 
syndrome.  As such, although at admission the veteran's GAF 
score was estimated as 25, and at discharge, 45, this 
assessment clearly relates to psychiatric impairment due to 
nonservice-connected disabilities and thus does not provide a 
basis for a higher schedular evaluation.  Mittleider.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is also no showing that the veteran's chronic brain 
syndrome, rather than his nonservice-connected physical and 
psychiatric disabilities, reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period during the course of this lengthy appeal.  In 
this regard, the Board notes that the medical evidence shows 
that if he is unable to work, it is likely due to nonservice-
connected physical and psychiatric disorders.  Indeed, on 
this basis, the RO has established entitlement to nonservice-
connected pension benefits.  Moreover, although the veteran 
has been hospitalized on numerous occasions throughout this 
lengthy appeal, the veteran's chronic brain syndrome is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand any of the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for chronic brain syndrome is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeal

 

